         Case 1:18-cr-00303-JMF Document 184 Filed 06/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                                                     ORDER AND
                                                                              JUDGMENT
                v.
                                                                        S2 18 Cr. 303(JMF)
 GERMAN MARMOLEJOS,

                       Defendant.



       This matter having come on to be heard on the motion of Audrey Strauss, United States

Attorney for the Southern District of New York, by Daniel G. Nessim, Assistant United States

Attorney, and no objections having been raised, see ECF No. 183,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that, pursuant to Rule 46(f)

of the Federal Rules of Criminal Procedure:

       1.      The $150,000 personal recognizance bond executed by defendant German

Marmolejos and sureties Tania M. Flete, Jacinta Marmolejos, and Michael Marmolejos be and

hereby is FORFEITED.

       2.      Judgment in the amount of $150,000 in favor of the United States of America and

against defendant German Marmolejos and sureties Tania M. Flete, Jacinta Marmolejos, and

Michael Marmolejos be and hereby is ENTERED and the United States of America shall have

execution therefor.

SO ORDERED.

Dated: New York, New York
         June 10, 2021
       ___________________

                                                   HONORABLE JESSE M. FURMAN
                                                   UNITED STATES DISTRICT JUDGE


            The Clerk of Court is directed to terminate ECF No. 177.
